Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	

Claim Objections
Claim 63 is objected to because of the following informalities:  As best understood, it appears that claim 63 includes a typographical error at the end of the claim which adds “More preferably” on a new line.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-67 and 70  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim, 63, 65-67 and 70 claim “said cathode material”.  There is a lack of antecedent basis for this term in the claims.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 57,59-65,70-74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen (US 2014/0234719).
Regarding claims 57 and 74, Christensen discloses a lithium metal oxide cathode comprising: 
a core comprising Ni and Mn in a first molar ratio; and 
at least one shell around said core comprising Ni and Mn in a second molar ratio 
wherein said second molar ratio is different from said first molar ratio 
wherein said core has a higher ratio of Ni to Mn than said shell (see paragraph 7 which discloses a core/shell configuration of the cathode material and teaches that the Ni/Mn ratio in the core is higher than in the shell, where the molar ratio of manganese to nickel is greater than b/a).
Regarding claims 59-65, Christensen further discloses at least one of said core or said shell has a composition defined by the Formula I (see paragraph 35 which discloses an exemplary cathode material of LiNi0.5Mn1.5O4).
Regarding claims 70-72, Christensen further discloses a cathode material defined by formula II, such as several examples listed in Table 2, including LiNi0.5Mn0.3Co0.2O2 (see table 2 of Chirstensen).
Regarding claim 73, Christensen further discloses a cathode material is LiNi1/3Mn1/3Co1/3O2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2014/0234719) in view of Li (CN102903902A with references made to the machine translation).
Regarding claim 68-69, Christensen is silent regarding a dopant.
Li also discloses a lithium battery (see abstract).
Christensen, as disclosed above, teaches a spinel lithium manganate material.  Li teaches that aluminum doping of spinel lithium manganate can improve the capacity retention of the lithium manganate (see lines 75-77 and 83-84 and 91-94).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to dope the lithium manganate Christensen with aluminum, as taught by Li, in order to improve the capacity retention of the lithium manganate during cycling.

Relevant Prior Art
US 2007/0122703 – Discloses the benefits of doping an NMC cathode material with aluminum (paragraph 55).
US 2016/0190573 - Discloses a core/shell orientation with a gradient of Ni, Mn, and Co concentrations in the radial direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725